        Case 1:20-cv-08292-LGS-KNF Document 54 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ANTONIO ONATE, JR., on behalf of himself and all
others similarly situated,

                             Plaintiff,

                   - against -                                                    ORDER

AHRC HEALTH CARE, INC., and CARE DESIGN                                     20-CV-8292 (LGS)(KNF)
NY, LLC,

                              Defendants.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         The Court has reviewed the parties’ letter appearing at Docket Entry No. 53, regarding

the continued dispute over the putative class list that the defendants produced to the plaintiff.

The Court ordered the defendants to “provide immediately to the plaintiffs, in writing, the

criteria used to create the class list produced to the plaintiff on May 20, 2021.” See Docket Entry

No. 52. The parties represent that the defendant then provided to the plaintiff the following

criteria:

         all current and former hourly employees of Defendant, dating three years back from the
         filing of the lawsuit, who were compensated “based upon their scheduled hours rather
         than the actual time they clocked in and out,” without regard to job title or job location.
         (See Dkt. 1, ¶ 3). For avoidance of doubt, this list is not comprised of “all hourly
         employees” or “all employees who used a time clock,” as these attempted renderings of
         the class definition exceed both the Court’s directives and the scope of the purported pay
         violations alleged in the Complaint.




                                                              1
       Case 1:20-cv-08292-LGS-KNF Document 54 Filed 06/14/21 Page 2 of 2




        The Court finds that these criteria are both clear and in line with the Court’s directives

given during the April 14, 2021 telephone conference addressing, inter alia, the definition of the

class. Accordingly, no further clarification is needed. The parties are directed to move forward

with this litigation.


Dated: New York, New York                                     SO ORDERED:
       June 14, 2021




                                                  2
